Citation Nr: 0013377	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  96-42 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for loss of vision, claimed as 
a result of cataract extraction of the right and left eyes 
performed by VA in May and June 1991 and/or VA laser 
treatment of the eyes in 1994.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The appellant served on active duty from February 1952 to 
November 1953.

This matter comes to the Board of Veterans Appeals (Board) 
from a March 1996 rating decision of the Regional Office (RO) 
in Houston, Texas which denied the appellant's claim of 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151.  The appellant claimed that 
he experienced loss of vision as a result of as a result of 
laser treatment for the eyes provided by the VA in 1994.  
In a subsequent statement, the appellant added a related 
contention to the effect that he is entitled to compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for loss 
of vision as a result of VA treatment in 1991, at which time 
he underwent cataract extraction of the right and left eyes.  
The claim under § 1151 was again considered and denied by the 
RO in July 1997.  A Notice of Disagreement was filed in June 
1998, and a Supplemental Statement of the Case was issued by 
the RO in December 1999.  A February 2000, statement from the 
appellant's representative has been construed as a 
substantive appeal.  Accordingly, the matter of entitlement 
to benefits for loss of vision under the provisions of 
38 U.S.C.A. § 1151 based upon VA treatment provided in both 
1991 and 1994 is currently before the Board.

This case was previously before the Board in May 1998, at 
which time it was remanded for additional evidentiary 
development.  The development requested in that remand has 
been undertaken and the case now returns to the Board for 
appellate consideration.  


FINDING OF FACT

The appellant has not provided competent medical evidence 
which provides a nexus between his loss of vision and any 
medical treatment provided by VA.  There was no additional 
disability shown following cataract extraction of the left 
eye in May 1991 and of the right eye in June 1991.  
Additional disability, consisting of loss of vision of the 
eyes, following VA laser surgery in 1994 is not shown by the 
medical evidence to have been related to that VA treatment, 
but was determined to have been the continuance or natural 
progress of diabetic retinopathy.


CONCLUSION OF LAW

The claim of entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for loss of vision is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant maintains that he sustained loss of vision 
bilaterally following treatment provided by the VA, 
specifically following cataract extraction of the left eye in 
May 1991, of the right eye in June 1991, and following laser 
surgery performed on the right eye in July 1994 and on the 
left eye in August 1994.  Consequently, he maintains that 
compensation is warranted under the provisions of 38 U.S.C.A. 
§ 1151 for loss of vision.

In the interest of clarity, the Board will separately and 
briefly review the relevant law, regulations and Court 
decisions; describe the factual background of this case; and 
render an analysis of the claim.


Applicable Law and Regulations

Well-grounded claims

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

In general, in order for a claim to be well grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury due to VA medical examination or treatment (lay or 
medical evidence); and of a nexus between the VA medical 
treatment and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

The Court has held that the requirements for a well- grounded 
claim under 38 U.S.C.A. § 1151 parallel those generally set 
forth for establishing other service connection claims, as 
follows: (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances lay 
evidence, of incurrence or aggravation of an injury as the 
result of hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Jones v. West, 12 Vet. App. 460 
(1999).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

38 U.S.C.A. § 1151

In pertinent part, at the time of the United States Supreme 
Court decision in the case of Brown v. Gardner, 115 S. Ct. 
552 (1994), 38 U.S.C.A. § 1151 provided that when there is no 
willful misconduct by a veteran, additional disability 
resulting from VA hospitalization, medical or surgical 
treatment causing injury, or aggravation thereof, shall be 
compensated as if service connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. § 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. § 
3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect the regulation's 
inclusion of a fault or accident requirement.

Following the Brown decision, 38 U.S.C.A. § 1151 was revised 
to provide that where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, disability compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.  See also 38 C.F.R. § 3.358 (1995).

However, the Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 
S.Ct. 552, 556 n.3 (1994): "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment. . . .VA's 
action is not the cause of the disability in those 
situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision. Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  
38 C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary 
to show that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provides that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  38 C.F.R. § 3.358(c)(3) now provides 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under the revised 38 C.F.R. § 3.358(c)(3) (1996) compensation 
is precluded where disability (1) is not causally related to 
VA hospitalization or medical or surgical treatment, or (2) 
is merely coincidental with the VA hospitalization or medical 
or surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

However, effective October 1, 1997, 38 U.S.C.A. § 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress.  See 
section 422(a) of PL 104-204. The purpose of the amendment 
is, in effect, to overrule the Supreme Court's decision in 
the Gardner case, which held that no showing of negligence is 
necessary for recovery under section 1151. In pertinent part, 
§ 1151 is amended as follows:

	"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

	"(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary, 
either by a Department employee or in a Department facility 
as defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-

	(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

	(B) an event not reasonably foreseeable."

However, the amended statutory provisions apply only to 
claims filed on or after the effective date of the statute, 
October 1, 1997.  Since the appeal at issue in this case was 
filed prior to that date, it continues to be subject to 
review under the prior statutory language and interpretation.  
VAOPGCPREC 40-97 (O.G.C. Prec. 40-97).

Factual Background

A review of the evidence reflects that the appellant has a 
long-standing history of diabetic retinopathy, refractive 
error and cataracts.  

The record reflects that in February 1973, the appellant 
underwent a VA special diabetes and peripheral vascular 
examination.  At that time, it was noted that a diagnosis of 
diabetes mellitus had been made by a private physician 11/2 
years prior to the examination.  Upon examination, a 
diagnosis of diabetes mellitus, adult onset, on treatment and 
uncontrolled, was made.  An eye examination showed that the 
appellant's uncorrected vision was 20/25 bilaterally, 
corrected to 20/20.  There was no diabetic neuropathy noted.  
A diagnosis of refractive error was made.  

VA medical records dated in June 1989 reflected that the 
appellant was seen for complaints of blurred distant and near 
vision.  It was noted that he had been diabetic for 
approximately 19 years.  The assessments included: background 
diabetic retinopathy, refractive error, and cataracts more 
severe on the left side than the right.

The appellant underwent cataract extraction of the left eye 
in May 1991 and of the right eye in June 1991, both of which 
were uncomplicated.  A record dated in July 1991, following 
cataract extraction of the right and left eyes, reflected 
that the appellant complained of some pain, redness, itching, 
and a floater in the right eye.  He also complained that his 
left eye vision was not as clear as his right eye vision.

Of record are two separate "Request for Administration of 
Anesthesia and for Performance of Operations and Other 
Procedures" which were signed by the appellant in July 1994, 
for the right eye; and in August 1994, for the left eye.  
These forms reflected that the appellant had agreed to 
undergo laser panretinal photocoagulation of the right and 
left eye to be performed by the VA.  The appellant indicated 
that he understood the procedure to involve burns placed in 
the retina to prevent or slow the growth of new blood vessels 
caused by diabetes.  The forms also showed that he had been 
informed of the attendant risks involved and of the expected 
results.  Specifically enumerated risks included loss of 
vision, decreased night or peripheral vision, bleeding, the 
need for further treatment, pain, loss of eye, and the need 
for surgery.  The form indicated that the appellant had had 
the opportunity to ask questions and indicate comprehension 
of the discussion, and that he freely consented to the 
procedure without duress or coercion.

The appellant underwent laser surgery of the right eye in 
July 1994 and of the left eye in August 1994.  A VA medical 
record dated in September 1994 reflected that the appellant 
complained of pain and redness in the right eye for the 
previous week and a half.  He also complained that he felt 
something very sharp inside the pupil.

A VA eye examination was conducted in November 1994.  The 
medical history indicated that the appellant had been treated 
for diabetes mellitus for the past 25 years.  He reported 
that approximately two years prior to the examination, the VA 
had performed cataract surgery of both eyes.  He reported 
that he could see well until 5-6 months prior to the 
examination, when he underwent laser surgery in both eyes.  
He stated that since then, he was blind in both eyes.  The 
appellant's visual acuity revealed that his corrected and 
uncorrected vision of the right eye was hand motion at 6 
inches.  It was noted that no lens could improve right eye 
vision.  Corrected and uncorrected visual acuity of the left 
eye was counting fingers at 2 feet, and it was noted that no 
lens could improve left eye vision.

Examination of the eye revealed that the right pupil was 
smaller and that the left pupil was slightly irregular.  Both 
reacted nil to light. There was no significant abnormality 
upon eye muscle examination.  Fundoscopic examination 
reflected that in the right eye, media were hazy and a 
retinal detachment was noted inferiorly.  In the left eye, 
the media were hazy, and there was a question of localized 
detachment of the macula.  Visual field could not be 
ascertained due to very poor vision.  The diagnoses were: 
ocular complications of diabetes mellitus with diabetic 
retinopathy, both eyes, treated both eyes, traction retinal 
detachment right eye and blindness in both eyes; and status 
postoperative extraction diabetic cataracts, both eyes, 
corrected by posterior camber intraocular lenses both eyes.

A VA medical record dated in February 1995 showed that the 
appellant was seen for a follow up visit.  At that time 
proliferative diabetic retinopathy was noted.  Also of record 
is a note dated in August 1995 stating that the appellant's 
vision had decreased significantly, to the point where he was 
dysfunctional.

A VA examination of the eyes was conducted in mid-November 
1995.  A narrative report of that examination was provided by 
a VA doctor.  The report reflected that the examiner had 
found proliferative diabetic retinopathy in both eyes, with 
vision reduced to counting fingers at 3 feet right eye and 
hand motion only at 4 feet in the left eye.  It was indicated 
that the appellant was blind in both eyes from progression of 
his diabetic retinopathy and sequelae therefrom.  The doctor 
opined that the very poor vision shown upon testing would not 
be correctable with glasses.  The doctor opined that it was 
highly probable that the appellant was permanently blind in 
both eyes due to diabetic retinopathy.

A VA eye examination was conducted in August 1998.  The 
appellant complained that the laser treatment caused him to 
go blind.  The appellant's medical history was significant 
for diabetes.  The ocular history showed that in February 
1989, the appellant had 20/20 vision in the right eye and a 
1+ posterior subcapsular cataract and 20/50 vision in the 
left eye with 2+ posterior subcapsular cataract, with 
nonproliferative diabetic retinopathy bilaterally.  In 
November 1990, visual acuity had decreased to 20/80 of the 
right eye and hand motion of the left eye with a mature 
cataract.  In December 1990, right eye vision was 20/40 and 
left eye vision was hand motion.  In March 1991, right eye 
vision was 20/70 with nonproliferative diabetic retinopathy 
and left eye vision was hand motion with a mature cataract.  
In May 1991, there was no report on the right eye and the 
appellant was status post posterior chamber intraocular lens 
of the left eye with 20/40 visual acuity.  In June 1991, the 
right eye was status post posterior chamber intraocular lens 
with 20/30 visual acuity and no report on the left eye.  In 
July 1991, following cataract surgery on both eyes, right eye 
vision was 20/25 and left eye vision was 20/30.  In January 
1992, right eye vision was 20/50 and left eye vision was 
20/30.

The history also reflected that in July 1994, at which time 
the appellant underwent 360 degree panretinal 
photocoagulation, vision in the left eye was 20/30.  In 
August 1994, he underwent 180 degree panretinal 
photocoagulation, vision in the right eye was 20/60.  In 
August 1994, a tractional retinal detachment was noted, not 
involving the macula.  Right eye vision was 20/70 and left 
eye vision was 20/30.  In September 1994, visual acuity was 
20/80 bilaterally and a macula hemorrhage of the left eye was 
noted.  Later in September 1994, visual acuity was reduced to 
count fingers in the right eye secondary to a vitreous 
hemorrhage and left eye vision was 20/200.  In February 1995, 
right eye vision was count fingers at 2 feet and left eye 
vision was 20/100.  In June 1995, right eye vision was 20/60 
and left eye vision was 20/200 E at 2 feet.  In August 1995, 
right eye vision was 20/200 with vitreous hemorrhage and 
ischemic maculopathy, left eye vision was hand motion at 3 
feet with a tractional retinal detachment and vitreous 
hemorrhage.  In March 1996, right eye vision was count 
fingers at 3 feet with an epiretinal membrane and left eye 
vision was hand motion at 4 feet with vitreous hemorrhage.

Upon August 1998 VA examination, uncorrected vision of the 
right eye was 20/50 corrected to 20/40.  Vision of the left 
eye was finger count at 10 feet, uncorrected.  A diagnosis of 
legal blindness, secondary to complications from 
proliferative diabetic retinopathy, status post panretinal 
photocoagulation, focal and grid laser treatment, bilateral 
pseudophakia.  The examiner opined that it was unfortunate 
that the appellant had decreased vision in both eyes and a 
limited visual field.  The examiner opined, after 
consultation with a retinal specialist from the University of 
Texas, that the laser therapy was directed appropriately and 
in accordance with standard protocol, as dictated by 
ophthalmology research.  The examiner stated that the natural 
progression of proliferative diabetic retinopathy would 
include vitreous hemorrhage, tractional retinal detachment 
and maculopathy.  The examiner opined that, in fact, the 
appellant would not have the remaining vision he had if not 
for having the panretinal photocoagulation laser therapy 
administered.  

Analysis

The Court has held that the requirements for a well-grounded 
claim under 38 U.S.C.A. § 1151 parallel those generally set 
forth for establishing other service connection claims, as 
follows: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay evidence, 
of incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Jones v. West, 12 Vet. App. 460 
(1999).

With respect to the contention of the appellant that he had 
decreased visual acuity after cataract extraction of the left 
eye in May 1991 and of the right eye in June 1991, the 
clinical evidence does not establish the incurrence or 
aggravation of decreased vision as the result of the 1991 VA 
treatment.  In this regard, the Board points to the medical 
history as discussed by the VA examiner in the August 1998 VA 
eye examination report.  Therein, the examiner noted that in 
March 1991, prior to cataract surgery, right eye vision was 
20/70 with nonproliferative diabetic retinopathy and left eye 
vision was hand motion with a mature cataract.  In May 1991, 
left eye visual acuity was 20/40.  In June 1991, the right 
eye visual acuity was 20/30.  In July 1991, following 
cataract surgery on both eyes, right eye vision was 20/25 and 
left eye vision was 20/30.  In January 1992, right eye vision 
was 20/50 and left eye vision was 20/30.  These clinical 
findings clearly demonstrate that the appellant's vision 
improved, rather than worsened, after the 1991 cataract 
surgery.

The Board further notes that the medical evidence indicates 
that both cataract surgeries performed in 1991 were completed 
without complications.  The Board also notes that the upon VA 
examination conducted in November 1994, the appellant himself 
reported that he could see well until 5-6 months prior to 
that examination, that is by early 1994.  This report of the 
appellant is consistent with a lack of evidence indicating 
complaints of vision problems from early 1992 to 1994.

Accordingly, as to this aspect of the appellant's claim, the 
Board finds that there was no additional disability shown 
following treatment for cataracts in 1991.

The Board now turns to the contention that the appellant's 
vision became worse due to laser eye therapy provided by the 
VA in 1994.  With respect to the presentation of well-
grounded claim under 38 U.S.C.A. § 1151, the Board finds that 
the first element identified under the Jones decision, 
medical evidence of a current disability, is shown by virtue 
of impaired vision of both eyes demonstrated upon VA 
examination conducted in 1998.  The evidence reflects that 
the second element, medical evidence visual loss following VA 
medical or surgical treatment has also been shown.  The 
evidence reflects that the appellant underwent laser therapy 
of the right eye in July 1994 and of the left eye in August 
1994.  Thereafter, the appellant complained of decreased 
vision and a VA medical record dated in September 1994 
documents the appellant's complaints of pain and redness in 
the right eye.  Accordingly, the critical inquiry in 
determining whether a well grounded claim has been presented 
is whether medical evidence of a nexus between the VA 
treatment provided and the currently claimed bilateral vision 
loss has been presented.  Jones v. West, 12 Vet. App. 460 
(1999).  

In addressing this matter, the Board points out that the 
evidence in this case clearly reflects that the appellant had 
long-standing vision problems prior to both the 1994 VA 
treatment at issue, particularly diabetic retinopathy, which 
was indeed the reason for the 1994 laser surgery.  

The record contains several medical entries addressing the 
etiology of the appellant's loss of vision following the 
laser treatment performed by VA on both eyes in 1994.  Upon 
VA examination conducted in November 1994, a diagnosis of 
ocular complications of diabetes mellitus with diabetic 
retinopathy, both eyes was made.  The VA 1994 treatment was 
in no way implicated in the vision loss shown at that time.  
On VA examination conducted in November 1995, proliferative 
diabetic retinopathy in both eyes was shown.  It was 
specifically indicated by the examiner that the appellant was 
blind in both eyes from progression of his diabetic 
retinopathy and sequelae therefrom.  The doctor opined that 
it was highly probable that the appellant was permanently 
blind in both eyes due to diabetic retinopathy.  No reference 
was made to any an etiological relationship between the 1994 
VA treatment and bilateral vision loss was not established.  

Most recently, following a VA examination conducted in August 
1998, pursuant to the Board's May 1998 remand, a diagnosis of 
legal blindness, secondary to complications from 
proliferative diabetic retinopathy, was made.  The examiner 
opined, in consultation with a retinal specialist from the 
University of Texas, that the laser therapy was directed 
appropriately and in accordance with standard protocol, as 
dictated by ophthalmology research.  It was observed that the 
natural progression of proliferative diabetic retinopathy 
would include vitreous hemorrhage, tractional retinal 
detachment and maculopathy.  The examiner opined that, in 
fact, the appellant would not have the remaining vision he 
had if not for having the panretinal photocoagulation laser 
therapy administered.

In short, the medical evidence of record does not support the 
proposition that any VA medical treatment of the appellant's 
eyes was responsible for his current blindness.  The medical 
reports uniformly indicate that the appellant's unfortunate 
situation is due to the natural progress of the diabetic 
retinopathy.  

This situation is precisely what the United States Supreme 
Court referred to in Gardner v. Brown.  The Court held that 
not every "additional disability" was compensable.  See 
Gardner, 115 S.Ct. 552, 556 n.3 (1994): "We do not, of 
course, intend to cast any doubt on the regulations insofar 
as they exclude coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment. . . .VA's action is not the cause of the 
disability in those situations."

The only evidence presented which purports to establish an 
etiological relationship between the VA treatment and 
bilateral vision loss consists of the appellant's own 
statements.  However, where the determinative issue involves 
a question of medical diagnosis or medical causation, 
competent medical evidence is required.  A lay person is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, the appellant's 
contentions, alone, are not sufficient to well ground the 
claim.  

In short, the appellant has failed to meet the third criteria 
under the well-grounded test enunciated in Jones, medical 
nexus between the VA treatment and the claimed disability.  
Accordingly, the claim is not well-grounded and must be 
denied.  

Additional matters

Because the appellant's claim is not well grounded, VA is 
under no duty to further assist the appellant in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a).  VA's 
obligation to assist depends upon the particular facts of the 
case and the extent to which VA has advised the appellant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  The 
Court has held that the obligation exists only in the limited 
circumstances where the appellant has referenced other known 
and existing evidence.  See Epps v. Brown, 9 Vet. App. 341, 
344 (1996).  The Board is not on notice of any known and 
existing evidence which would make the service connection 
claim well-grounded.  This decision serves to further inform 
the appellant of the kinds of evidence which would make his 
claim well grounded.


ORDER

A well-grounded claim not having been presented, entitlement 
to compensation pursuant to 38 U.S.C.A. § 1151 for loss of 
vision is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

